DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a measurement unit in claims 1-4 and 6.
a filter unit in claims 1 and 3.
a path control unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a filter unit" in lines 1-2 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al (US 2016/0377483).
Regarding claim 1; OH et al discloses a color and luminance measuring device (100 @ figures 2-3) including a filter unit (320 @ figures 4-5) comprising: 
a case (300 @ figures 2-3) which covers the entire device (100 @ figures 2-3) and has a light incident part (incident lens module 200 @ figures 2-4) formed on one side thereof through which measured light emitted from an object (D @ figure 2) to be measured is incident (paragraphs [0062]-[0063]: e.g., The incident lens module 200 is located in a region in which light is emitted from the measurement target D on one side of the case 300 to transmit the emitted light into the interior); 
a measurement unit (410 @ figures 4-5 and paragraph [0066]: e.g.,  transmits the light having the same wavelength and intensity as the incident light to the color difference meter module 400, and the transmitted light is configured so that the light transmitted to each of three optical detecting units 412 by a separate color filter (434, see FIG. 5) is transmitted while having different wavelengths) which measures luminance and color by receiving the measured light in the case (300 @ figures 2-5); and 
the filter unit (430 @ figures 4-5) which is disposed on a movement path of the measured light in the case (300 @ figure 4) to selectively control the luminance of the measured light transmitted to the measurement unit (410 @ figures 4-5) and transmit the measured light, wherein the filter unit (430 @ figures 4-5) reduces the luminance of the measured light to a predetermined level (paragraphs [0021] e.g., a color filter that is provided inside the communication port to transmit only light of a specific wavelength from the incident light; and a filtering unit that causes the light incident on each of the optical detecting units to have wavelengths different from each other) when the measured light has luminance of the predetermined level or higher (paragraphs [0035] and [0111]: e.g., the color filter 434 according to the present invention receives light transmitted from the incident lens module 200 and transmits only light of a specific wavelength. At this time, as the color filter 434, filters of various types and structures can be used, and in the present embodiment, an interference filter is used) and transmits the measured light to the measurement unit (410 @ figure 4-5).
Regarding claim 2; OH et al discloses the measurement unit (410 @ figures 5-6) divides the measured light into a plurality of luminance areas and measures the luminance (three of light detecting units 412 @ figures 5-6) and the color of the measured light transmitted by applying a correction algorithm corresponding to each area (paragraphs [0113]-[0116]: e.g., To measure the color of light of respective tristimulus values in this way, each of the color filters 434 is configured so as to transmit only light of respective wavelengths different from each other of the tristimulus values).
Regarding claim 3; OH et al discloses the filter unit (430 @ figure 5) comprises: a filter (434 @ figure 5) which is provided in the case (300 @ figure 5) to control the luminance of the measured light to be transmitted; and a controller (paragraphs [0027]-[0028]: e.g., the control unit may correct the first current using the second current and the third current and may measure the color of the light incident on the main detecting unit from the incident lens through the corrected first current. The control unit may measure the color of the light incident on the main detecting unit by correcting the first current by formula 2 below) which is connected to the filter unit (430 @ figure 5) to control the filter (434 @ figure 5) to be selectively disposed between the light incident part (200 @ figure 5) and the measurement unit (410 @ figure 5).
Regarding claim 4; OH et al discloses a plurality of filters (434 @ figure 5) are configured to have different transmittances (paragraph [0066]: e.g., the transmitted light is configured so that the light transmitted to each of three optical detecting units 412 by a separate color filter (434, see FIG. 5) is transmitted while having different wavelengths), and any one (light distribution module 500 @ figure 5 and filter unit 430 @ figure 5) thereof is disposed between the measurement unit (410 @ figure 5) and the light incident part (200 @ figure 5) by the controller (paragraph [0075]: e.g., the control unit (not illustrated)).
Regarding claim 5; OH et al discloses any one of the plurality of filters (434 @ figure 5) transmits the measured light (paragraph [0116]: e.g., To measure the color of light of respective tristimulus values in this way, each of the color filters 434 is configured so as to transmit only light of respective wavelengths different from each other of the tristimulus values) without reduction of the luminance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2016/0377483) in view of Lee et al (KR 20200014541).
Regarding claim 6; Oh et al discloses all of feature of claimed invention except for the measurement unit comprises: a first measurer which is disposed on a first path through which the measured light incident through the incident part moves while maintaining a moving direction to measure at least one of the luminance and the color of the measured light; and a second measurer which has a path branched from the first path and is disposed on a second path through which the measured light is refracted or reflected at least one or more times and moves to measure the other one of the luminance and the color of the measured light which is different from the first measurer. However, Lee et al teaches that it is known in the art to provide the measurement unit (100 @ figures 2-3) comprises: a first measurer (200 @ figures 2-3) which is disposed on a first path (W1 @ figure 3) through which the measured light incident through the incident part moves (110 @ figures 2-3) while maintaining a moving direction to measure at least one of the luminance and the color of the measured light(figures 2-3: e.g., the path control unit 400 is configured to selectively drive the measurement light (L) to the first measuring unit 200 and the second measuring unit 300); and a second measurer (300 @ figures 2-3) which has a path branched (W2 @ figure 3) from the first path (W1 @ figure 3) and is disposed on a second path (W2 @ figure 3) through which the measured light is refracted or reflected at least one or more times (figures 2-3: e.g., Meanwhile, the second path W2 is a path through which the measurement light L received through the light incidence unit 110 branches and moves in the first path W1, and at least in the case 100. The measurement light L moves inside by refracting or reflecting one or more times) and moves to measure the other one of the luminance and the color of the measured light which is different from the first measurer (figures 2-3: e.g., Specifically, the second path (W2) is the measurement light (L) introduced through the light incident portion 110 is branched from the first path (W1) is moved along a separate path and the first measuring unit ( 200) or the other one of the second measuring unit 300. In this embodiment, the first measuring unit 200 is connected to the first path W1, and the ). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine color and luminance measuring device of OH et al with limitation above as taught by Lee et al for the purpose of measuring accurately whether luminance or color expressed in a display such as LCD or LED are correctly displayed are developed.
Regarding claim 7; Oh et al discloses all of feature of claimed invention except for a path control unit which transmits the measured light to either the first measurer or the second measurer, wherein the path control unit is selectively driven to continuously transmit the measured light to the first measurer and the second measurer, respectively. However, Lee et al teaches that it is known in the art to provide a path control unit (400 @ figure 2-3) which transmits the measured light to either the first measurer (200 @ figures 2-3) or the second measurer (300 @ figures 2-3), wherein the path control unit (400 @ figures 2-3) is selectively driven to continuously transmit the measured light to the first measurer (200 @ figures 2-3) and the second measurer (300 @ figures 2-3), respectively. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine color and luminance measuring device of OH et al with limitation above as taught by Lee et al for the purpose of measuring accurately whether luminance or color expressed in a display such as LCD or LED are correctly displayed are developed.
Regarding claim 8; Oh et al discloses all of feature of claimed invention except for the path control unit comprises: a first reflector which is disposed adjacent to the light incident part and selectively positioned on the first path to reflect the measured light; 26a second reflector which is disposed on the downstream of the first reflector on the second path to reflect the measured light reflected from the first reflector; and a direction changer which is connected with the first reflector in the case and controls the position of the first reflector to control whether the first reflector is disposed on the first path. However, Lee et al teaches that it is known in the art to provide the path control unit 
Regarding claim 9; Oh et al discloses all of feature of claimed invention except for the direction changer is at least partially elongated and disposed adjacent to the light incident part to control the position of the first reflector by sliding along a longitudinal direction. However, Lee et al teaches that it is known in the art to provide the direction changer (430, 432, 434 @ figures 2-3) is at least partially elongated and disposed adjacent to the light incident part (110 @ figures 2-3) to control the position of the first reflector (410 @ figures 2-3) by sliding along a longitudinal direction (432 @ figures 2-3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine color and luminance measuring device of OH et al with limitation above as taught by Lee et al for the purpose of measuring accurately whether luminance or color expressed in a display such as LCD or LED are correctly displayed are developed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Lee et al (US 2017/0370771) discloses a brightness colorimeter having a measurement error caused by linearly polarized light, which is corrected, includes: a lens module to which light irradiated from one side is input.
2) Komiya et al (US Patent No. 5,717,605) discloses a color classification apparatus for classifying target objects mainly using colors, which apparatus can be used as a color measuring apparatus for measuring a color difference caused by a ratio of constituent components in color measurements of, e.g., products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



February 10, 2022

							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886